                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

         UNITED STATES OF AMERICA                                         DETENTION HEARING

                          v.                                             CASE NUMBER 20-MJ-359

               MICHAEL M. KARMO


HONORABLE STEPHEN C. DRIES, presiding                          Court Reporter: Zoom
Deputy Clerk: Tony Byal                                        Hearing Began: 10:30 AM
Hearing Held: September 8, 2020 at 10:30 AM                    Hearing Ended: 10:32 AM

Appearances:
UNITED STATES OF AMERICA by: Margaret Honrath, Richard Frohling
MICHAEL M. KARMO, via Zoom, and by: Mark Richards                                CJA  FDS  RET
U.S. PROBATION OFFICE by: Joshua Hanzlik
INTERPRETER:  None  Sworn

      Detention Hearing continued to: 9/11/2020 at 10:00 AM

Defendant consents to proceed by video.

Defense requests to continue detention hearing. Government does not object.

Court continues detention hearing to 09/11/2020 at 10:00 AM via Zoom.




                 Case 2:20-mj-00359-SCD Filed 09/08/20 Page 1 of 1 Document 6
